Order entered October 19, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00823-CV

                 THE CITY OF CELINA, TEXAS, Appellant

                                       V.

                           SHEA SCOTT, Appellee

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-18195

                                    ORDER

      Before the Court is appellant’s October 18, 2021 unopposed motion for

extension of time to file its brief. We GRANT the motion and ORDER the brief

be filed no later than November 16, 2021.


                                            /s/   CRAIG SMITH
                                                  JUSTICE